             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

CLIFFORD HILER,                              )
                                             )
                     Plaintiff,              )
vs.                                          )          NO. CIV-18-0773-HE
                                             )
JASON BRYANT, et al.,                        )
                                             )
                     Defendants.             )

                                         ORDER

       Plaintiff Clifford Hiler, a state prisoner appearing pro se, has moved for an

emergency preliminary injunction ordering certain officials at the James Crabtree

Correctional Center (JCCC) to provide him with an alternative source of protein on days

when beans are served, as plaintiff indicates he has a food allergy to beans. He contends

that, without a protein alternative, his Eighth Amendment rights are being violated.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate

Judge Shon T. Erwin. Judge Erwin has issued a Report and Recommendation (the

“Report”) recommending that the motion for preliminary injunction be denied. Plaintiff

has objected to the Report, which triggers de novo review by this court of the proposed

findings or recommendations to which objection has been made.

       The “showing of probable irreparable harm is the single most important prerequisite

for issuance of a preliminary injunction, the moving party must first demonstrate that such

injury is likely before the other requirements will be considered. The purpose of a

preliminary injunction is not to remedy past harm but to protect plaintiffs from irreparable
injury that will surely result without their issuance.”        DTC Energy Group, Inc. v.

Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018) (quotations and citations omitted).

       Plaintiff is currently housed at North Fork Correctional Center, while the events

complained of occurred at the James Crabtree Correctional Center. Doc. # 22, pp. 1-2.

Further, plaintiff’s complaint lists only James Crabtree employees1 as individual

defendants. Plaintiff’s complaint and objection do not contain any allegations that he is

receiving an improper diet at North Fork Correctional Center. There is thus no showing of

any injury that is likely to occur. Further, plaintiff’s objection does not state any basis for

avoiding the Report’s conclusion that, even without bean replacement, plaintiff’s

constitutional rights have not been violated.

       Accordingly, the Report and Recommendation [Doc. # 18] is ADOPTED.

Plaintiff’s motion for a preliminary injunction is DENIED. This does not terminate the

referral to Judge Erwin.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2019.




       1
       Defendant Jason Bryant was the former Warden at JCCC. Rick Whitten was named as
Warden at JCCC in September 2018.

                                                2
